       Case 5:19-cv-03220-SAC Document 11 Filed 04/27/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


DONNELL BARROW,

                      Plaintiff,

vs.                                         Case No. 19-3220-SAC


DR. JASON CLARK and
DR. KRISTEN AULEPP.

                      Defendants.




                                O R D E R

      This case is before the court upon plaintiff’s motion to

appoint counsel (Doc. No. 5), motion for service of summons (Doc.

No. 6), and motion to stay case (Doc. No. 10).

      The court shall deny plaintiff’s motion to appoint counsel.

In deciding whether to appoint counsel, the district court should

consider “the merits of the prisoner’s claims, the nature and

complexity of the factual and legal issues, and the prisoner’s

ability to investigate the facts and present his claims.”          Hill v.

SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004).

“It is not enough ‘that having counsel appointed would have

assisted [the prisoner] in presenting his strongest possible case,

[as] the same could be said in any case.’”        Steffey v. Orman, 461

F.3d 1218, 1223 (10th Cir. 2006)(quoting Rucks v. Boergermann, 57


                                    1
         Case 5:19-cv-03220-SAC Document 11 Filed 04/27/20 Page 2 of 3




F.3d 978, 979 (10th Cir. 1995)).          Here, the court understands that

plaintiff faces some obstacles in presenting the facts and law

concerning his case.       But, this case is in the very early stages

and the court is not convinced that appointment of counsel is

warranted.     Considering all of the circumstances, including that

the merits of the case are unclear at best, the court shall deny

plaintiff’s motion for appointment of counsel without prejudice to

plaintiff renewing his request at a later point in this litigation.

     The court shall also deny plaintiff’s motion for service of

summons without prejudice.        The court may reconsider issuance of

summons after plaintiff has responded to the court’s show cause

order.

     Finally, plaintiff has asked the court to stay this case

“until the pandemic is over,” because plaintiff is on lock down

and has no access to a law library.          Upon review, the court shall

not stay this case but will further extend plaintiff’s time to

respond to the show cause order to June 15, 2020.

     In conclusion, the motions to appoint counsel and to serve

summons are denied without prejudice.             The motion to stay is

denied, but the time for plaintiff to respond to the court’s show

cause order is extended to June 15, 2020.




                                      2
 Case 5:19-cv-03220-SAC Document 11 Filed 04/27/20 Page 3 of 3




IT IS SO ORDERED.

Dated this 27th day of April, 2020, at Topeka, Kansas.



                    s/Sam A. Crow ____________________________
                    Sam A. Crow, U.S. District Senior Judge




                              3
